UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6935


PHILLIP E. BOOSE,

                Petitioner - Appellant,

          v.

WARDEN TERRY A. O’BRIEN,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00286-gec-mfu)


Submitted:   January 18, 2011              Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip E. Boose, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Phillip   E.   Boose,   a       federal   prisoner,   appeals   the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.               Boose v. O’Brien, No.

7:10-cv-00286-gec-mfu (W.D. Va. June 30, 2010).             Boose’s motion

for an evidentiary hearing is denied.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2